DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7-12, 14-16, and 18-20 are allowed.  

The following is a statement of reasons for allowing Claims 1, 3-5, 7-12, 14-16, and 18-20. 

Independent Claims 1, 12, and 20 are distinguished from Civera et al. (Civera) (“Inverse Depth Parametrization for Monocular SLAM”), because of the combination of the limitations in each independent claim, particularly the limitations similar to “responsive to the standard deviation of the inverses of the plurality of distances being greater than a first scaled value of the mean of the inverses of the plurality of distances, and responsive to the mean of the inverses of the plurality of distances plus the standard deviation of the inverses of the plurality of distances being greater than a second scaled value; refraining from generating the baseline initialization coordinates, responsive to the standard deviation of the inverses of the plurality of distances being less than the first scaled value of the mean of the inverses of the plurality of distances, and responsive to the mean of the inverses of the plurality of distances plus the standard deviation of the inverses of the plurality of distances being less than the second scaled value; and generating a 3D image based on the baseline initialization coordinates” (Claim 1). 

Independent Claim 8 is distinguished from Civera et al. (Civera) (“Inverse Depth Parametrization for Monocular SLAM”), because of the combination of the limitations in each independent claim, particularly the limitations similar to “generating baseline initialization coordinates, responsive to the updated standard deviation of the inverses of the plurality of distances being greater than a first scaled Claim 8). 

The Examiner’s decision to allow the case is based on the following claim interpretation. 
Claim 1 recites “response to . . . , and responsive to . . . .”  The Examiner would like to emphasize that it is completely different from “response to . . . , or responsive to . . . .”  
Claim 1 recites “greater than a first scaled value of the mean of the inverses of the plurality of distances,” and “greater than a second scaled value.”  There is a different and deliberate choice to describe scale values.  
The specification provides context for the claim interpretation, stating “An evaluation of whether the standard deviation of the inverse value is less than a scaled version of the mean of the inverses is performed at block 240. In other words, the mean of the inverses of the distances of the feature points is multiplied by a constant kl that is based on historical data for the camera. The value of constant kl may vary for different types of cameras such as ones with a telephoto lens versus zoom lens based on specific camera tolerances that vary parameters such as lens distortion. In some embodiments, the range of the constant k1 may be between 0 and 1.0. In an example embodiment, constant k1=0.33 for a mono-lens camera. The evaluation at block 240 is checking for a reasonable spread of close and far feature points in the two images that are used in this evaluation. If the evaluation at block 240 fails (i.e. true), another 
The claimed “second scaled value” is interpreted as a constant.  The specification provides context for the claim interpretation, stating “An evaluation to check to see if the sum of the mean and the standard deviation of the inverses of the distances or Z coordinates of the feature points is less than a constant k2, at block 270.”  Spec. ¶ 30.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ZHENGXI LIU/Primary Examiner, Art Unit 2611